Citation Nr: 0837880	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for adenocarcinoma of the colon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2005, a hearing was held at the RO before the 
undersigned.  In September 2005, this case was remanded for 
additional development.

In December 2007, the Board issued a decision which denied 
the veteran's claim herein.  Thereafter, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2008, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The veteran contends that benefits are warranted for his 
currently diagnosed adenocarcinoma of the colon, under the 
provisions of 38 U.S.C.A. § 1151, due to the failure of VA 
medical personnel to provide proper treatment.  Specifically, 
the veteran claims that he informed VA medical personnel at 
the Key West VA medical center that he was experiencing 
rectal bleeding on multiple occasions from 1997 to 2000, that 
the medical personnel were negligent in not providing further 
testing to determine the cause of his rectal bleeding, and 
that this negligent failure to diagnose his adenocarcinoma of 
the colon allowed it to increase in severity which resulted 
in additional disability.

In general, when there is no willful misconduct by a veteran, 
disability resulting from VA hospital care is compensated in 
the same manner as if service-connected, if the disability 
was caused by (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, or (B) an event which 
is not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2007).  To establish that VA fault in providing 
treatment proximately caused additional disability, there 
must be 1) actual causation and not just additional 
disability, continuance or natural progress of a disease or 
injury (unless such progress was due to a failure to timely 
diagnose or properly treat the disease or injury), or failure 
of the veteran to follow medical instructions, and 2) either 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or VA furnished 
treatment without the appropriate informed consent.  
38 C.F.R. § 3.361(c), (d) (2008).  

Whether an event was reasonably foreseeable is determined by 
considering what a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment, 
although the event need not be completely unforeseeable or 
unimaginable.  38 C.F.R. § 3.361(d).  Informed consent 
requires a careful explanation by the practitioner who has 
primary responsibility for the patient or who will perform 
the particular procedure or treatment.  38 C.F.R. § 17.32(c) 
(2008).  The practitioner must explain the nature of a 
proposed procedure or treatment, the expected benefits, 
reasonably foreseeable associated risks, complications or 
side effects, reasonable and available alternatives, and 
anticipated results if nothing is done.  38 C.F.R. § 
17.32(c).  Informed consent must be appropriately documented, 
to include signature consent for all treatments or procedures 
that, among other things, require the use of sedation, 
anesthesia, or narcotic analgesia, or have a significant risk 
of complication or morbidity.  38 C.F.R. § 17.32(d).  Minor 
deviations from these requirements that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d).

A review of the objective medical evidence of record revealed 
that the veteran complained to his private physician on June 
23, 1999, that that he had positive bright red blood per 
rectum on 2 occasions, but that it had resolved.  He also 
reported that he had a hemorrhoidectomy "years ago."  

Complaints of rectal bleeding prior to June 23, 1999, are not 
documented in the evidence of record.

The first complaint of rectal bleeding shown in VA treatment 
records is dated in July 2000.  Specifically, a July 5, 2000, 
VA medical report noted that on physical examination, the 
veteran had a normal sphincter, but had old tags.  His 
prostate was "1+ smooth" and a guaiac test for occult blood 
was negative.  The impression was hematochezia, and the 
report indicated that a colonoscopy was requested.

An October 2000 VA gastrointestinal report stated that the 
veteran had a 3 year history of bright red blood on toilet 
tissue.  After a colonoscopy examination, the assessment was 
rule out adenocarcinoma of the sigmoid mass.  A subsequent VA 
pathology report gave a diagnosis of adenocarcinoma of the 
sigmoid mass.  The medical evidence of record shows that 
adenocarcinoma of the colon has been consistently diagnosed 
since October 2000.

In April 2007, a VA physician provided a medical opinion 
addressing the treatment provided to the veteran by VA 
medical providers prior to the diagnosis of adenocarcinoma of 
the colon in October 2000.  In discussing the care provided 
to the veteran, the VA physician stated that he could not 
speculate on the degree of care provided to the veteran as 
the record contains no documented complaints to VA of 
hematochezia prior to the note dated July 5, 2000.  The VA 
physician also stated that "[n]o additional disability seems 
to have occurred by the colonoscopy being done 3+ months 
after requested, but again this may be speculation."

In the Joint Motion filed herein, the parties noted that the 
April 2007 VA medical opinion was equivocal and based on 
speculation.  As a consequence, the opinion failed to resolve 
the issue of whether the veteran's adenocarcinoma of the 
colon is related to carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
the part of the VA in furnishing hospital care, or even 
whether this condition was reasonably foreseeable. 

Under these circumstances, the Board finds that an additional 
VA examination is necessary in this matter.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination necessary to 
obtain a medical opinion concerning the 
veteran's claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for 
adenocarcinoma of the colon.  The claims 
file must be made available to and 
reviewed by the physician in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Physical examination of the 
veteran need not be conducted, unless it 
is deemed necessary by the examining 
physician.  The physician is requested to 
provide an opinion as to: 

(a)	Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's adenocarcinoma of the 
colon was proximately caused by VA 
surgical or medical treatment that was 
careless, negligent, indicative of a 
lack of proper skill, or erroneous 
judgment?;

(b)	Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's adenocarcinoma of the 
colon was proximately caused by an 
event not reasonably foreseeable?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.  If an opinion can not be 
reached without resorting to speculation, 
the examiner should indicate so on the 
report.  In rendering this opinion, the 
VA examiner should assume that VA first 
learned of the veteran's history of 
rectal bleeding at the time this 
complaint was first documented in his VA 
medical treatment records.

2.  Thereafter, the RO must review the 
veteran's claim on appeal herein.  If the 
claim remains denied, the RO must provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



